Name: Commission Regulation (EC) NoÃ 1283/2008 of 17Ã December 2008 on the issuing of import licences for applications lodged during the first seven days of December 2008 under tariff quotas opened by Regulation (EC) NoÃ 806/2007 for pigmeat
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy
 Date Published: nan

 18.12.2008 EN Official Journal of the European Union L 339/86 COMMISSION REGULATION (EC) No 1283/2008 of 17 December 2008 on the issuing of import licences for applications lodged during the first seven days of December 2008 under tariff quotas opened by Regulation (EC) No 806/2007 for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 806/2007 of 10 July 2007 opening and providing for the administration of tariff quotas in the pigmeat sector (3), and in particular Article 5(6) thereof, Whereas: (1) Regulation (EC) No 806/2007 opened tariff quotas for imports of pigmeat products. (2) The applications for import licences lodged during the first seven days of December 2008 for the subperiod from 1 January to 31 March 2009 do not, for some quotas, cover the quantities available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have been lodged under Regulation (EC) No 806/2007 for the subperiod from 1 April to 30 June 2009 shall be multiplied by the allocation coefficients set out in the Annex hereto. Article 2 This Regulation shall enter into force on 18 December 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 181, 11.7.2007, p. 3. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod from 1.1.2009-31.3.2009 (%) Quantities not applied for, to be added to the subperiod from 1.4.2009-30.6.2009 (kg) G2 09.4038 (2) 9 643 903 G3 09.4039 (1) 2 798 000 G4 09.4071 (1) 2 251 500 G5 09.4072 (1) 4 620 750 G6 09.4073 (1) 11 300 250 G7 09.4074 (1) 3 887 250 (1) Not applicable: no licence application has been sent to the Commission. (2) Not applicable: the applications do not cover the quantities available.